Case 1:18-cv-10595-ER Document 59 Filed 01/28/19 Page 1 of 1

Exhibit A

 

RECEIVED
SDNY PRO 0S OF FICE
UNITED STATES DISTRICT COURT , .
SOUTHERN DISTRICT OF NEW YORK W139 JAN30 AM 8: 48
)
ROBERT G. LOPEZ, an individual, ) Civil Action No. 18 CV 10595
Plaintiff ).
) NOTICE OF .
Ve ) VOLUNTARY DISMISSAL
. ) WITH PREJ UDICE 4
) AGAINST DEFENDANT
TRUE RELIGION SALES, LLC, et al. ) CHARI&CONYC, LLC
)
Defendants. )
x

 

Pro Se plaintiff, Robert G. Lopez, gives notice that the above captioned action is:

voluntarily dismissed under Fed. R. Civ. P. 41(a)(1)(A)(i), with prejudice, against the defendant,

 

Chari&CoNYC, LLC.
Dated: New York, New York Robert G. Lopez, Pro Se Plaintiff |
January V4, 2019
By:
Robert G. Lopez
Pro Se Plaintiff
230 Clinton Street, Apt. #11C
New York, New York 10002

(917). 868-1698

 

601316,_2/04712-0002

 
